EXAMINER’S AMENDMENT AND REASONS FOR ALLOWANCE
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Brian K. Prewitt, Reg. No. 60,135  on December 15, 2021.
The claims being amended in this Examiner’s Amendment are presented below in two sets: 1) with the amendments shown in mark-up form, and 2) in final form with all Examiner’s amendments having been entered. Only the claims presented below are being amended in this Examiner’s Amendment, with all other claims being in final form as presented in the Amendment filed October 19, 2021, entered by way of the Request for Continued Examination (RCE) filed on November 15, 2021. 

Examiner’s Amended Claims in Marked-Up Form:
Claim 2. A method according to claim 1, wherein the authentication score is obtained by comparing features of the speech signal with a model generated during enrolment of the specific registered speaker.

Claim 4. A method according to claim 1, wherein the first segment represents a trigger phrase, the method comprising performing the steps of obtaining the authentication 

Claim 24. Cancelled

Claim 25. A method according to claim 23, comprising forming the weighted sum of the first authentication score and each subsequent authentication score by performing one or more of the following:
disregarding some or all outlier scores, and 
disregarding low outlier scores while retaining high outlier scores.

Examiner’s Amended Claims in Final Form:

Claim 2. A method according to claim 1, wherein the authentication score is obtained by comparing features of the speech signal with a model generated during enrolment of the specific registered speaker.

Claim 4. A method according to claim 1, wherein the first segment represents a trigger phrase, the method comprising performing the steps of obtaining the authentication score and outputting the authentication result in response to detecting that the trigger phrase has been spoken.

Claim 24. Cancelled

Claim 25. A method according to claim 23, comprising forming the weighted sum of the first authentication score and each subsequent authentication score by performing one or more of the following:
disregarding some or all outlier scores, and 
disregarding low outlier scores while retaining high outlier scores.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding claims 1 and 33, and claims depending therefrom, the cited art of record does not, in any combination obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, teach or suggest “upon receipt of each subsequent segment of the speech signal received after the first segment, obtaining a respective subsequent authentication score based on said subsequent segment and the previously received segments of the speech signal by forming a weighted sum of the first authentication score and each subsequent authentication score; and outputting an authentication result based on the first authentication score and each subsequent authentication score in response to an authentication request; wherein the weighted sum is formed by performing one of the following: applying weights that depend on respective signal-to-noise ratios applicable to the respective segments; and applying weights that depend on respective quantities of speech present in the respective segments," and all supporting limitations thereof.
The closest cited art of record includes Phipps, Visser and newly cited Kim et al., US 2005/0063522. Phipps and Visser provide teachings as detailed in the Final 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908.  The examiner can normally be reached on Monday-Friday, 9:30a-6:30

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHELLE M. KOETH
Primary Examiner
Art Unit 2656


/MICHELLE M KOETH/Primary Examiner, Art Unit 2656